717 N.W.2d 872 (2006)
Buddy MILLER, II, Plaintiff-Appellant,
v.
CHAPMAN CONTRACTING, Ramzy Kizy, Jr., Kevin R. Paperd, and Sweepmaster, Inc., Defendants-Appellees.
Docket No. 130808. COA No. 256676.
Supreme Court of Michigan.
July 28, 2006.
On order of the Court, the application for leave to appeal the February 16, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the Oakland Circuit Court and the Court of Appeals correctly determined that plaintiff's motion to amend was futile. The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.